Smith, Judge,
delivered the opinion of the court:
The collector of customs for the port of Philadelphia classified hair of the cashmere goat of China as like the hair of the Angora goat and alpaca. He accordingly assessed duty on the importation at 15 per cent ad valorem under the provisions of paragraph 305 of the tariff act of 1913, which paragraph reads as follows:
.Par. 305. Hair of the Angora goat, alpaca, and other like animals, and all hair on the skin of such animals, 15 per centum ad valorem.
The importer protested that the merchandise was like the wool of the sheep and the hair of the camel and that it therefore should have been admitted free of duty under that part of paragraph 650 of the free list which reads as follows:
' FREE LIST.
* * * if- * * *
Tho articles mentioned in the following paragraph shall when imported into the United States * * * be exempted from duty.
Par. 650. Wool of the sheep, hair of the camel, and other like animals.
The Board of General Appraisers sustained the protest and the Government appealed.
The testimony in the case and an examination of the samples in evidence establish that the skin of the cashmere goat of China produces a coarse black hair and a silky undergrowth which is of a *493soft woolly nature. The silky undergrowth is the product used for commercial and manufacturing purposes, and before it can be spun into yarn for weaving it must be processed by carding just as is wool.
Hard, lustrous hairs, not a soft silky undergrowth, characterize the hairy coat of the alpaca and of the Angora goat, and constitute the product which is commercially desirable and valuable.
The hair of the alpaca and of the Angora goat are prepared for manufacturing and textile uses by the combing or worsted process and not by the carding or woolen process. Yarns and textiles made out of the hair of the alpaca and the Angora goat are hard and lustrous, whereas the yarns and fabrics manufactured from the hair of the cashmere goat of China are soft to the touch and lack shine or luster. ■
The board found that the importation more nearly resembled the hair of the camel or the wool of the sheep than it did the hair of the alpaca and the Angora goat, and we think that that finding was fully justified by the evidence.
We must therefore hold that while the animal characteristics of the cashmere goat more nearly resemble those of the alpaca and the Angora goat and differ from the animal characteristics of the camel and the sheep, the hair produced by the cashmere goat of China more nearly resembles that produced by the camel and the sheep. The importation Was therefore entitled to free entry under paragraph 650 as wool' or hair like to that of the sheep or camel. Crimmins & Pierce et al. v. United States (6 Ct. Cust. Appls. 137; T. D. 35392.) Bloomingdale Bros. v. United States (8 Ct. Cust. Appls. 104-107; T. D. 37221.)
The decision of the Board of General Appraisers is affirmed.